Appeal by defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered March 29, 1984, convicting him of attempted robbery in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*509We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.